SAWYER, C. J.
Neither Stanner nor his wife moved for a new trial or appealed. We have therefore nothing to do with them on this appeal.
There was no error in refusing to strike out Hopkins’ testimony respecting the signature of Guerrero. Nor was there error in admitting the grant made by Guerrero, or the deed from the grantor, Candelaria Valencia, to Margaret Henderson. The -other points relate to the insufficiency of the evidence in sundry specified particulars to support the findings. There is nothing to justify us in disturbing the finding on these grounds. The strongest point is that there was no possession shown on the part of McCabe and Brannan. The evidence is, that they claimed to be in possession before suit brought, and it was because of this claim on their part that *492they were made parties. This was certainly enough to call upon them for an explanation of some kind, but they did not see fit to put in any evidence as to whether they were in possession or not, and we think the claim to be in possession made by them before suit, by which they induced the plaintiff to make them parties defendant, sufficient to justify the court in finding against them on that issue.
We see no error of which appellants can complain.
Judgment and order denying a new trial affirmed, and remittitur directed to issue forthwith.
We concur: Sprague, J.; Rhodes, J.; Sanderson, J.
Crockett, J., being disqualified, did not sit in this case.